Filed 2/24/22 Jones v. Commonwealth Land Title Ins. Co. CA4/2
NOT TO BE PUBLISHED IN OFFICIAL REPORTS

 

 

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

 

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

FOURTH APPELLATE DISTRICT

DIVISION TWO
KEITH JONES, et al.,
Plaintiffs and Respondents, E073842
V. (Super. Ct. No. RIC 1612837)
COMMONWEALTH LAND TITLE OPINION
INSURANCE COMPANY,
Defendant and Appellant.

 

 

APPEAL from the Superior Court of Riverside County. David M. Chapman,
Judge. Dismissed.

Garrett & Tully, Ryan C. Squire, Zi C. Lin and Linda R. Echegaray, for Defendant
and Appellant.

The Ehrlich Law Firm and Jeffrey I. Ehrlich; Shernoff Bidart Echeverria, William

M. Shernoff, Samuel L. Bruchey and Cooper F. Johnson, for Plaintiffs and Respondents.

 
I.
INTRODUCTION

Keith and Patricia Jones bought an undeveloped parcel of land on an unpaved road
and built a house on it. The Joneses obtained title insurance for the parcel from
Commonwealth Land Title Insurance Company, which provided coverage if the parcel
lacked a “right of access.” After the house was nearly completed, the Joneses’
construction company told them that their house was “landlocked,” meaning there was no
easement to connect the house to utilities or a public road.

The Joneses made a claim to Commonwealth, which it initially accepted but later
denied. The Joneses sued Commonwealth for breach of contract and bad faith. Ina
bifurcated trial, the trial court first found that the Joneses’ property lacked legal access
when Commonwealth denied their claim. In the second phase of the trial, a jury found
that Commonwealth denied the claim in bad faith and awarded the Joneses $1.55 million
in damages.

Commonwealth appealed. After we issued a tentative opinion, but before we held
oral argument, the parties informed this court that they had reached a settlement. The
parties then stipulated to dismissing the appeal with various terms. We exercise our

discretion to dismiss the appeal without reaching the merits.
Il.
FACTUAL AND PROCEDURAL BACKGROUND

A. The Joneses’ Property

The Joneses’ house is on an undeveloped parcel in Temecula in Riverside County
(the County). An unpaved, dirt portion of Madera De Playa Drive abuts the property to
the north. The paved portion of Madera De Playa Drive is a public road, which ends
several hundred feet to the northeast of the Joneses’ parcel.

In 1970, a record of survey, filed at page 17 of Book 55 in the County’s Record of
Surveys (RS 55/17), describes four parcels. The Joneses’ parcel is located within Parcel
1. RS 55/17 also describes two 30-foot-wide strips of land “to be reserved in deed,” one
of which runs along the northern boundary of Parcel 1.

In December 1972, the owners of Parcel 1 on RS 55/17 filed two “certificates of
dedication” offering the land described in the legal descriptions attached to the
certificates as “easements for road, sewer, drainage and public utility purposes.” The
descriptions attached to the certificates referenced the “northerly 30.00 feet of that
portion of Parcel 1” as shown in RS 55/17 (that is, the unpaved portion of Madera De
Playa Drive at issue in this case). The certificates were recorded in 1973 as Instruments

9339 and 9340.
In 1984, Parcel Map 14601 was recorded, which resulted in Parcel 1 being
subdivided into four smaller parcels. Parcel Map 14601 created a 30-foot-wide easement
along the northern boundaries of Parcel 3 (“Lot B”) and Parcel 4 (“Lot A”) “for roads and
public utilities as shown on RS 55/17.” The easement—the unpaved portion of Madera
De Playa Drive—did not extend beyond Parcels 3 or 4.

In 1994, the County Board of Supervisors (the Board) adopted Resolution 94-325.

 

 

      
  

SCALE #2100" 1 THE “AFC TERRITORY OF THE COUNTY OF RIVERSIDE, CALIFORMIA SHEET 2 OF @ SHEETS
3 = Ss oe he
:. ae a APC LORTION ee PEP» ea Me Tee | a a 2S eonty
On te Taos age Seatenae ncene OMENS extent
WIE: it Leh day we
Bit ea abe (TEE, ge TO-MAC ENGINEERING FEBRUARY -1980 EueEeeS WpTES:
* At
ry Se REL OPE ERBUREO IUSIOE DIA ROTTER.
§ ig | ns son © pew PRIN FOAL, PUI, PLOOEO OE. O8L, PONE IE
Res 8 ~ SS LINES OTWERWEGE UDTEA
3 fe. | ae O Ger Ry CpLIN RIE FNS, IAPRED ROL: OK ONES
. ~ HER
f 02 ROUATED RECGRD BATE PER 08. 66/07.
ae ie:
oy & “2 ee RFOORA DATA PER WGA FID SOL MYTES 2ETSES,
oa f FOIWE ARCA SIPHON THEE BRCOEL MAP BOUNDARY (9 1800 RARE:
OOSLE CP GERRANOS' TAOS GEARINGE UP THD IAP” WOE GABE
fowne pycoawpune, % cine a
‘ume woniee ~ OF RECOLP OO PUREEV, BBL) (E EOGOE 88S,
Bogs oe”
Be soap er, “pai
Bee acne Pro deeb re“ ineys a EES PAE on RUNES ORIN A PARTE HLA
Pyne Fetes cs | MOUND TORE EADEMENTD, OFITIEC, Pe
ter Srantar, ve a

D erscwe syirzemtvery amo sumer mM

 

 

   

 

  
  

Ti Cai Ble PCE RE OES
Pe GEE Gee
= D ceccanreay om caatcarsot Mee Wert 2999, 1/80/75
= @D ssgamevr a cee of gnaweoee if TEARS, rere,
i ees gear,  nitzeet atin Pe 23 arate, Zaxane, ane
ve UTTAR HER WIT © 78674, Offi 7O
By p @ AW EAGEMENT FR MOG AWD CURUIO UTKITIED #8 CHOEN ON KE IOS 17
2 § awe NY aa ROE are t
=
ME rte corer oe LMnssriism BED
CnLee SET 020M MYOE,
LUN PNR, BU. 2
e I, FMF
* nep Tupeeo REE: E/OHd, BUTIZON Be, 4s :
* §
aah
3k ome "DUD
7 nw
i. !

Le”
Te ~ feco ep Pabifae Pion,

 

 

 

ie A en ourreerieth | STAGE ROAD &
POUND UE Ron Rie, oP i
ope Satin VIOWIEY AAP
Ne hy, LALO DOING WOOP 1E SOLE
manana beh tae
me : x S60.383 = 75: Aw tiie

 

 

The first paragraph of the Resolution states in full: “WHEREAS, the hereinafter-
described public roads were offered for dedication for public road purposes by Certificate
and/or delineation on or within the Certificate of Dedication, Declaration of Dedication,
Tract Maps, and Parcel Maps hereinafter referred to, which offers of dedications have not
previously been accepted by the County.” The next paragraph provides that the Board

“accepts the offers of dedications and recognizes that said roads are public roads open for
use by the general public.” The fourth paragraph of the Resolution states: “Said roads
are in the County of Riverside . . . and are described as follows: [{[] SEE LEGAL
DESCRIPTION ATTACHED HERETO AS EXHIBIT ‘A’? AND MADE A PART
HEREOF.”

The attached “Exhibit A” is 13 pages long and identifies and describes about 70
roads, including Madera De Playa Drive. As to that street, the description states in full:
“That portion of Madera De Playa Drive described by Certificate of Dedication recorded
January 22, 1973 as Instrument No. 9337, and shown on Parcel Map 4895 filed in Book
7, Page 47; by Certificate of Dedication recorded January 24, 1973 as Instrument No.
10606, and shown as Lot F on Parcel Map No. 10868 filed in Book 51, Page 47; Lots A,
B, C, and D dedicated by Parcel Map No. 12877 filed in Book 87, Page 81; Lot A
dedicated by Parcel Map No. 7837 filed in Book 28, Pages 19 and 20, Lots A, B, C, and
D dedicated by Parcel Map No. 6564 filed in Book 19, page 12; the road easement
dedicated by Record of Survey filed in Book 55, Page 17, lying within Parcel 1 of said
Record of Survey, all Records of the Recorder, Riverside County, California.” (Italics
added.)

B. The Parties’ Dispute

In October 2012, the Joneses bought Parcel 3 as described in in Tract Map 14601
from Gregory Koll. They contracted with Koll’s construction company to build a house
on the property. The contract provided that Koll would pave a road to the house and

“obtain services for water, sewer, electrical.”
The Joneses financed the purchase of Parcel 3 and the construction of their house
with aloan. As part of the financing, the Joneses obtained title insurance from
Commonwealth. Among other things, the policy provides coverage for damages “insured
by reason of . . . [Jack of right of access to and from the land.”

Koll began construction on the Joneses’ house in April 2013, and substantially
completed it by June 2014. Yet Koll could not connect the house to water and electricity
services. Koll intended to bring utilities to the house through Madera De Playa Drive,
but the water service company, Rancho Water, and the electric service company,
Southern California Edison, concluded that they could not do so. Neither company could
verify that the unpaved portion of Madera De Playa Drive leading to the Joneses’ house
from the paved portion of the street had been dedicated to or accepted by the County. In
other words, both utility companies determined there was no easement for utilities
connecting the Joneses’ property to public land, meaning their property was
“landlocked.”

In December 2015, the Joneses submitted a claim to Commonwealth, arguing that
their house lacked a legal right of access under their policy. Commonwealth initially
agreed and told the Joneses their claim was covered because there was a “[l]ack of right
of access to and from the land” under their policy. Commonwealth, however, later
concluded otherwise and denied the Joneses’ claim in June 2016.

In February 2015, the County approved Tract Map 30284. The parties agree that it

provides legal access to the Joneses property by connecting a 30-foot-wide easement
abutting the property—the unpaved portion of Playa De Madera Drive—to the paved
portion of the street. However, the Joneses still could not connect utilities to their house
because the County and Rancho California Water District required the easement to be 32
feet wide.

Because the Joneses could not get utilities in their house, they abandoned the
project, made their last mortgage payment in May 2016, and moved to Texas. Their
house was sold at a foreclosure auction in February 2018.

C. Procedural History

In October 2016, the Joneses sued Commonwealth for breach of contract and
breach of the covenant of good faith and fair dealing. They alleged their Commonwealth
insurance policy covered their claim because their property lacked a legal right of access
and that Commonwealth denied their claim in bad faith.

The trial was bifurcated into two phases. Phase 1 was a bench trial and was
limited to the issue of whether the Joneses’ property had legal access when
Commonwealth denied their claim. The trial court found that it did not.

Phase 2 was a jury trial. The jury found that Commonwealth breached its contract
with the Joneses by unreasonably denying their claim and that its breach violated the
covenant of good faith and fair dealing. The jury awarded the Joneses $1.55 million in
damages, consisting of $300,000 for the insurance policy proceeds, $200,000 each for the

Joneses’ past emotional distress, $100,000 each for the Joneses’ future emotional distress,
$100,000 for Mr. Jones’s past lost wages, $300,000 for Mr. Jones’s future lost wages for
three years, and $250,000 for the loss of the property.

The trial court denied Commonwealth’s post-trial motions to vacate its Phase 1
Statement of Decision, for a new trial, and for judgment notwithstanding the verdict
(JNOV). The trial court then awarded the Joneses $803,250 in attorney’s fees, $115,775
in prejudgment interest, and $68,687.85 in costs, and entered judgment for the Joneses.
Commonwealth timely appealed.

II.
REQUEST FOR DISMISSAL

An appellant may not dismiss an appeal as a matter of right. (Huschke v. Slater
(2008) 168 Cal.App.4th 1153, 1160 [imposing $6,000 sanctions on attorney for
unreasonable delay in notifying appellate court that parties had settled and dismissed the
underlying case].) Rather, pursuant to California Rules of Court, rule 8244(c)(2), “[o]n
receipt of a request for stipulation to dismiss, the court may dismiss the appeal and direct
immediate issuance of the remittitur.” (Italics added.) Thus, dismissal is discretionary.

Here, because the parties have settled, we grant the parties’ request to dismiss the appeal.
IV.
DISPOSITION
Pursuant to the parties’ stipulation, Commonwealth’s appeal is dismissed with
prejudice. The parties shall bear their own costs on appeal, and the remittitur shall issue
forthwith.

NOT TO BE PUBLISHED IN OFFICIAL REPORTS

 

 

 

CODRINGTON
Acting P. J.
We concur:
FIELDS
J.
RAPHAEL
J.